DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	This examiner’s amendment corrects minor objection to Claim 3.
In Claim 3, line 1, change “The pedal board of claim 2” into -- The pedal board of claim [[2]] 1 --.


Allowable Subject Matter
3.	Claims 1, 3-10 and 12-13 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1, 3-10 and 12-13 is the inclusion of the limitations of: a rotatable connector disposed on the main body; an arm disposed , wherein the arm is rotatable about the main body from a closed position to any other angle; and a light disposed on the arm. It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JIANCHUN QIN/Primary Examiner, Art Unit 2837